DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-19 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11080042. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claims 1 rejection is provided as follow:

Current Application
U.S. Patent No. 11080042
1. A method for generating and distributing diverse application instances performed by an application service system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed, cause the application service system to perform the method, the method comprising: 

receiving an intermediate representation of an application; 

receiving a request from a user device to download the application from the application service system, the request comprising information associated with the user device unique to the user device;


generating an instance of the application, wherein generating the instance of the application comprises: embedding data in the intermediate representation of the application, the embedded data being unique to the instance of the application and being generated by the application service system based, at least in part, on the information associated with the user device unique to the user device included in the request, and performing a backend compilation of the intermediate representation of the application with the embedded data by the application service system to generate the instance of the application; 

and transmitting the instance of the application to the user device in response to the request.
1. A method for generating and distributing diverse application instances performed by an application store system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed, cause the application store system to perform the method, the method comprising: 

receiving an intermediate representation of an application from an application developer system; 
receiving a request from a user device to download the application from the application store system, the request comprising unique information provisioned to the user device by a personalization service; 

generating an instance of the application, wherein generating the instance of the application comprises: embedding data in the intermediate representation of the application, the embedded data being unique to the instance of the application and being generated by the application store system based, at least in part, on the unique information provisioned to the user device, and performing a backend compilation of the intermediate representation of the application with the embedded data by the application store system to generate the instance of the application; 


and transmitting the instance of the application to the user device in response to the request.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-15 and, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Goodes (US 20130014274), in view of Coussemaeker (US 20100251231), further in view of Wong (US 20030067489).

Regarding Claim 1, Goodes teaches
A method for generating and distributing diverse application instances performed by an application service system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed, causes the application service system to perform the method, the method comprising: 
receiving an intermediate representation of an application (Paragraph 0027, The unprovisioned flexible library 206 contains an intermediate representation 208 of the source files. The intermediate representation contains configuration parameters 210, such as default values and/or range-limits for both security and optimization decisions); 
generating an instance of the application, wherein generating the instance of the application comprises: performing a backend compilation of the intermediate representation of the application with the embedded data by the application service system to generate the instance of the application (paragraph 0007, A plurality of diverse instances of the software modules are then generated by applying distinct security and optimization transformations to the intermediate representation to generate each instance; Paragraph 0021, The flexible library can allow selection of security transformations and performance attributes to be made by the end-user (the integrating party)); 

Goodes did not teach
receiving a request from a user device to download the application from the application service system, the request comprising information associated with the user device unique to the user device;
embedding data in the intermediate representation of the application, the embedded data being unique to the instance of the application and being generated by the application service system based, at least in part, on the information associated with the user device unique to the user device included in the request
and transmitting the instance of the application to the user device in response to the request.

However, Coussemaeker teaches
receiving a request from a user device to download the application from the application service system (paragraph 0040, At block 608, the user input may be used to receive input a selection of an application from the list of applications available for installation on the programmable device; Paragraph 0025, For users whose needs are met by the standard configuration, a set of pre-compiled applications for that configuration may be stored at storage device 260 and delivered on demand), 
the request comprising information associated with the user device unique to the user device (Paragraph 0003, A compiler with an intelligent front end can receive information about a particular mobile device platform and compile a version of an application program for that particular environment that not only optimizes the application for the type and version of the script engine available but also customizes features considering the memory and peripherals available. The request from a mobile device for an application may include execution environment details); 
and transmitting the instance of the application to the user device in response to the request (Paragraph 0050, At block 624, the custom application may be sent to the programmable device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes teaching to Coussemaker’s in order to create custom version of an application created corresponding to user device by sending request package from a programmable device to a fulfillment center, and the request package is parsed with specific configuration of programmable device into component elements of request package (Coussemaker [Summary]).

Goodes and Coussemaker did not specifically teach
embedding data in the intermediate representation of the application, the embedded data being unique to the instance of the application and being generated by the application service system based, at least in part, on the information associated with the user device unique to the user device included in the request.

However, Wong teaches
embedding data in the intermediate representation of the application, the embedded data being unique to the instance of the application and being generated by the application service system based, at least in part, on the information associated with the user device unique to the user device included in the request (Paragraph 0064, Application developers may use the scalable GUI library 12 as a tool to build the device platform independent intermediate representation from an application GUI. As illustrated in FIG. 1, during runtime of the SGUI system 10, an application GUI may be executed to instantiate the device platform independent intermediate representation using the scalable GUI library module 12. The customizing module 14 may customize the intermediate representation to the device dependent intermediate representation based on the target device platform the scaleable application is currently operating on).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes and Coussemaker’s teaching to Wong’s in order for the effort required to convert existing device platform specific application GUIs utilizing device platform specific APIs to device platform application GUIs utilizing the device platform independent APIs within the scalable GUI system is minimized by providing platform independent graphical user interface (GUI) widgets in platform independent presentation model as a function of properties (Wong [Summary]).

Regarding Claim 2, Goodes, Coussemaker and Wong teach
The method of claim 1, wherein generating the instance of the application further comprises embedding code in the application unique to the instance of the application (Goodes [Paragraph 0007, A plurality of diverse instances of the software modules are then generated by applying distinct security and optimization transformations to the intermediate representation to generate each instance]).
 
Regarding Claim 3,Goodes, Coussemaker and Wong teach
The method of claim 2, wherein the code is embedded in a subcomponent of the application (Goodes [Paragraph 0007, A plurality of diverse instances of the software modules are then generated by applying distinct security and optimization transformations to the intermediate representation to generate each instance]).  

Regarding Claim 4,Goodes, Coussemaker and Wong teach
The method of claim 1, wherein the embedded data is embedded in a subcomponent of the application  (Goodes [Paragraph 0021, A “flexible” library, which defines the packaging of software into modules using an abstract intermediate representation, is disclosed. The flexible library can allow selection of security transformations and performance attributes to be made by the end-user (the integrating party)]).

Regarding Claim 14, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes did not teach
wherein generating the instance of the application is performed in response to receiving the request.

However, Coussemaker teaches
wherein generating the instance of the application is performed in response to receiving the request (Coussmaeker [Paragraph 0003, The request from a mobile device for an application may include execution environment details including accessories, such as camera type/resolution, memory size and speed, script engine type and version, display resolution, etc. The front end can set compiler directives or custom include files to optimize the compilation process for an optimal executable for requesting platform]).
 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes teaching to Coussemaker’s in order to create custom version of an application created corresponding to user device by sending request package from a programmable device to a fulfillment center, and the request package is parsed with specific configuration of programmable device into component elements of request package (Coussemaker [Summary]).

Regarding Claim 15, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes did not teach
wherein the information associated with the user device unique to the user device comprises device identification information unique to the user device.

However, Coussemaker teaches
wherein the information associated with the user device unique to the user device comprises device identification information unique to the user device (Coussmaeker [Paragraph 0003, The request from a mobile device for an application may include execution environment details]).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes teaching to Coussemaker’s in order to create custom version of an application created corresponding to user device by sending request package from a programmable device to a fulfillment center, and the request package is parsed with specific configuration of programmable device into component elements of request package (Coussemaker [Summary]).

Regarding Claim 17, Goodes, Coussemaker and Wong teach 
The method of claim 1.

Goodes and Coussemaker did not specifically teach 
wherein the method further comprises receiving an indication of at least one preference associated with generating the instance of the application.

However, Wong teaches
wherein the method further comprises receiving an indication of at least one preference associated with generating the instance of the application (Para 0089, In addition to specification of properties indicating task preferences and layout structures, application developers may also specify additional properties providing constraints to influence the logic structure and/or layout parameters of the IR tree 40).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes and Coussemaker’s teaching to Wong’s in order for the effort required to convert existing device platform specific application GUIs utilizing device platform specific APIs to device platform application GUIs utilizing the device platform independent APIs within the scalable GUI system is minimized by providing platform independent graphical user interface (GUI) widgets in platform independent presentation model as a function of properties (Wong [Summary]).

Regarding Claim 18, Goodes, Coussemaker and Wong teach 
The method of claim 17.

Goodes and Coussemaker did not specifically teach 
wherein the indication of the at least one preference is received from an application developer system.

However, Wong teaches
wherein the indication of the at least one preference is received from an application developer system (Para 0089, In addition to specification of properties indicating task preferences and layout structures, application developers may also specify additional properties providing constraints to influence the logic structure and/or layout parameters of the IR tree 40).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes and Coussemaker’s teaching to Wong’s in order for the effort required to convert existing device platform specific application GUIs utilizing device platform specific APIs to device platform application GUIs utilizing the device platform independent APIs within the scalable GUI system is minimized by providing platform independent graphical user interface (GUI) widgets in platform independent presentation model as a function of properties (Wong [Summary]).

Regarding Claim 19, Goodes, Coussemaker and Wong teach 
The method of claim 17.

Goodes and Coussemaker did not specifically teach 
wherein the generating the instance of the application is in accordance with the indication of the at least one preference.

However, Wong teaches
wherein the generating the instance of the application is in accordance with the indication of the at least one preference (Paragraph 0064, Application developers may use the scalable GUI library 12 as a tool to build the device platform independent intermediate representation from an application GUI. As illustrated in FIG. 1, during runtime of the SGUI system 10, an application GUI may be executed to instantiate the device platform independent intermediate representation using the scalable GUI library module 12. The customizing module 14 may customize the intermediate representation to the device dependent intermediate representation based on the target device platform the scaleable application is currently operating on).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes and Coussemaker’s teaching to Wong’s in order for the effort required to convert existing device platform specific application GUIs utilizing device platform specific APIs to device platform application GUIs utilizing the device platform independent APIs within the scalable GUI system is minimized by providing platform independent graphical user interface (GUI) widgets in platform independent presentation model as a function of properties (Wong [Summary]).

Claims 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable Goodes (US 20130014274), in view of Coussemaeker (US 20100251231) and Wong (US 20030067489), further in view of Kirsch (US 20110067012).

Regarding Claim 5, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes, Coussemaker and Wong teach
wherein the embedded data comprises a nonce.

However, Kirsch teaches
wherein the embedded data comprises a nonce (Para 0184, The registered device can also encrypt secret data, including cryptographic keys and the salt value using the pairing code and/or the pairing nonce in the encryption algorithm).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes, Coussemaker and Wong’s teaching to Kirsch’s in order to authorize virtual identity using access device, by sending authorization for virtual identity to resource through network and authorization including first and second signed resource challenges (Kirsch [summary]).

Regarding Claim 6, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes, Coussemaker and Wong teach
wherein the embedded data comprises a key.

However, Kirsch teaches
wherein the embedded data comprises a key (Para 0184, The registered device can also encrypt secret data, including cryptographic keys and the salt value using the pairing code and/or the pairing nonce in the encryption algorithm).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes, Coussemaker and Wong’s teaching to Kirsch’s in order to authorize virtual identity using access device, by sending authorization for virtual identity to resource through network and authorization including first and second signed resource challenges (Kirsch [summary]).

Regarding Claim 7, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes, Coussemaker and Wong teach
wherein the embedded data comprises salt data.

However, Kirsch teaches
wherein the embedded data comprises salt data (Para 0184, The registered device can also encrypt secret data, including cryptographic keys and the salt value using the pairing code and/or the pairing nonce in the encryption algorithm).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes, Coussemaker and Wong’s teaching to Kirsch’s in order to authorize virtual identity using access device, by sending authorization for virtual identity to resource through network and authorization including first and second signed resource challenges (Kirsch [summary]).

Regarding Claim 8, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes, Coussemaker and Wong teach
wherein the embedded data comprises randomly generated cryptographic information.

However, Kirsch teaches
wherein the embedded data comprises randomly generated cryptographic information (Para 0182, the X2 value may be generated by hashing the passcode to an elliptic curve and shifting the hashed passcode according to a randomly generated value R).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes, Coussemaker and Wong’s teaching to Kirsch’s in order to authorize virtual identity using access device, by sending authorization for virtual identity to resource through network and authorization including first and second signed resource challenges (Kirsch [summary]).

Regarding Claim 10, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes, Coussemaker and Wong teach
wherein the information associated with the user device unique to the user device comprises a key.

However, Kirsch teaches
wherein the information associated with the user device unique to the user device comprises a key (Para 0047, the user's device authenticates their identity using public-key cryptography to websites, desktop applications, mobile applications, and/or enterprise applications).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes, Coussemaker and Wong’s teaching to Kirsch’s in order to authorize virtual identity using access device, by sending authorization for virtual identity to resource through network and authorization including first and second signed resource challenges (Kirsch [summary]).

Regarding Claim 11, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes, Coussemaker and Wong teach
wherein the information associated with the user device unique to the user device comprises user account information.

However, Kirsch teaches
wherein the information associated with the user device unique to the user device comprises user account information (Para 0081, the access device may additionally provide an interface for the user to select a user account).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes, Coussemaker and Wong’s teaching to Kirsch’s in order to authorize virtual identity using access device, by sending authorization for virtual identity to resource through network and authorization including first and second signed resource challenges (Kirsch [summary]).

Regarding Claim 12, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes, Coussemaker and Wong teach
wherein the information associated with the user device unique to the user device comprises device registration information.

However, Kirsch teaches
wherein the information associated with the user device unique to the user device comprises device registration information (Para 0059, So long as the user has a recovery code or a user device that is registered with the identity repository, the user can recover their identity).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes, Coussemaker and Wong’s teaching to Kirsch’s in order to authorize virtual identity using access device, by sending authorization for virtual identity to resource through network and authorization including first and second signed resource challenges (Kirsch [summary]).

Regarding Claim 13, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes, Coussemaker and Wong teach
wherein the information associated with the user device unique to the user device comprises authentication data.

However, Kirsch teaches
wherein the information associated with the user device unique to the user device comprises authentication data (Para 0061, The control device 110 (CD) may comprise a second user device in the user's control that is used to set access rights for the users access device 106 and to perform OOB authentication/verification).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes, Coussemaker and Wong’s teaching to Kirsch’s in order to authorize virtual identity using access device, by sending authorization for virtual identity to resource through network and authorization including first and second signed resource challenges (Kirsch [summary]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Goodes (US 20130014274), in view of Coussemaeker (US 20100251231) and Wong (US 20030067489), further in view of Mclachlan (US20140115292)..

Regarding Claim 9, Goodes, Coussemaker and Wong teach
The method of claim 1.

Goodes, Coussemaker and Wong did not teach
wherein the intermediate representation of the application comprises first obfuscated bitcode of the application.

However, Mclachlan
wherein the intermediate representation of the application comprises first obfuscated bitcode of the application (Paragraph 0042, In one embodiment, an intermediate level assembler 1325 can be used to further assemble the intermediate representation 1320 with the heap access modifications into a Bitcode representation 1330, which can be, for example, the LLVM bitcode, which is an encoded form of an intermediate representation of the program, or a representation analogous to the Java Bytecode).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goodes, Coussemaker and Wong’s teaching to Mclachlan’s so that the system enables the encoder to perform an assignment in a obfuscating heap memory management unit by reconfiguring an encoder block which is assigned to an address block such that an encoding algorithm previously used to encode.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Goodes (US 20130014274), in view of Coussemaeker (US 20100251231), further in view of Wong (US 20030067489) and Wright (US 20150088834 A1).

Regarding Claim 16, Goodes, Coussemaeker and Wong teach
The method of claim 15.

Goodes, Coussemaeker and Wong did not teach
wherein the device identification information comprises device serial number information.

However, Wright teaches
wherein the device identification information comprises device serial number information (Para 0034, Serial Number A unique identifier for the tagged instance of a client software component).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined , Goodes, Coussemaeker and Wong’s teaching to Wright’s in order to use tags to manage software across service or product life cycle, by updating tag to include information about session and replacing tag in client computer with updated tag (Wright [Summary]).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191